Genesis Venture Logistics LLC
10 St. Ann Drive
Mandeville, LA 70471

PO Box 38
Mandeville, LA 70470

Statement of Present Operations for Fiscal Year End 12/31/2020:

Genesis Venture Logistics LLC (GVL), is a Louisiana “S” Corporation that was established in June of 2016.
For fiscal year ending 12/31/2020 we are continuing to see the slow-down of our 3PL (Third-Party
Logistics) services due to COVID-19 and present market conditions. As the sole operating member of the
company, we are working diligently into pivoting our business not only to provide logistics and
transportation services but to become distributors for materials that are in demand and conducive to
the current environment.

GVL is a certified minority woman owned business enterprise (WOSB/WBENC), and also a DBE in the
New Orleans, Louisiana area. Our logistics and transportation team has many years of experience in our
field and in the transportation industry. We are faced with challenges whereas competing companies
have targeted us by filing liens and have gone as far as making false accusations against GVL. This has
caused existing customers to not pay GVL’s billings and invoices. As everyone knows, the river
transportation industry itself is a small close-knit community, with very few experienced women, much
less company ownership.

GVL would like to continue with its third-party logistics services in the Louisiana marketplace. There is an
investor that will-provide and fund the necessary capital in order to go forward, as well as grow the
company within the next 12-18 months. There are jobs and projects that are slated to start in 2021. GVL
is a company that is sought after by Fortune 500 companies because of its minority owned woman
status. These large companies have not been meeting its yearly goal spend, of which ultimately
provides them with tax incentives.

We Pray that GVL will be given the opportunity and the time that is needed in order to accomplish its
goals and provide jobs in the State of Louisiana.

Prepared and submitted by:
Ls/ Lorraine Hyde

Lorraine Hyde
Manager/Member

{00373165-1}
